Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.

Reasons for Allowance
Claims 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a propulsion assembly for an aircraft, comprising: a pylon extending along a longitudinal axis and configured to be secured below a wing of the aircraft and having a front face which is generally perpendicular to the longitudinal axis and oriented towards the front of the aircraft and a lower face, and a turbomachine comprising, from upstream to downstream in a direction of a flow of air passing through the turbomachine during operation of the turbomachine, a fan and an engine driving the fan, the fan being faired by a fan casing and the engine being faired, from upstream to downstream, by an intermediate casing and an engine casing, the intermediate casing having a hub and an outer ring extending the fan casing, said ring being spaced apart radially from the hub and secured to the hub by arms extending in an air duct, a front engine attachment secured between the front face of the pylon and the hub and a rear engine attachment secured between the lower face of the pylon and the engine casing, wherein the front engine attachment comprises: a beam which is secured to the front face of the pylon and generally aligned with the hub in a direction parallel to the longitudinal axis and above the hub, wherein the beam constitutes a front rib of the front face of the pylon, a first lateral connecting rod transverse to the longitudinal axis and secured at a connection point to the beam and at a connection point to the hub, and a second lateral connecting rod transverse to the longitudinal axis and secured at two connection points to the beam and at a connection point to the hub. 
Wouter (FR2921341A1) in view of Zheng et al. (US 2014/0061426 Al) and Lafont et al. (US 2008/0272229 A1) teach a similar propulsion assembly for an aircraft as the claimed invention.
However, Wouter (FR2921341A1) in view of Zheng et al. (US 2014/0061426 Al) and Lafont et al. (US 2008/0272229 A1) lacks wherein the front engine attachment comprises: a beam which is secured to the front face of the pylon and generally aligned with the hub in a direction parallel to the longitudinal axis and above the hub, wherein the beam constitutes a front rib of the front face of the pylon. The beam of the front face of the pylon in Wouter are offset to meet the hub, thus not parallel with the longitudinal axis of the pylon. Further, the beam of Wouter does not align above the hub since it is offset longitudinally towards the hub. 
Thus the prior art does not fairly teach these features as specifically required by the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Fri 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647